BRAZORIA V BASIN CREDIT



NO. 07-01-0304-CV

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL B

OCTOBER 5, 2001
______________________________

BRAZORIA COUNTY, TEXAS,




		Appellant


v.

BASIN CREDIT CONSULTANTS, INC., 
D/B/A POWERS & PARKERS, and 
UNIVERSAL SURETY OF AMERICA, 


		Appellee

_________________________________

FROM THE 239TH DISTRICT COURT OF BRAZORIA COUNTY;

NO. 4082-JG98; HON. J. RAY GAYLE, III, PRESIDING
_______________________________

Before BOYD, C.J., QUINN and JOHNSON, JJ
	Brazoria County appeals a judgment entered on May 29, 2001, in favor of Basin
Credit Consultants, Inc., d/b/a/ Powers & Parker, and Universal Surety of America.  Notice
of appeal was timely filed in the trial court on June 12, 2001.  Because no motion for new
trial was filed,  the appellate record was due on July 30, 2001, pursuant to Tex. R. App. P.
35.1.   The clerk's record was filed on June 22, 2001.  However, July 30th came and went
without the filing of the reporter's record.  
	On August 29, 2001, this court provided, via facsimile, a reporter's request form to
Larry D. Hurst, the official court reporter for the 239th District Court of Brazoria County to
be used by him in requesting additional time to prepare the record. However, a request for
an extension of time was not forthcoming from Mr. Hurst.  Subsequently, on September 26,
2001, this court notified Mr. Hurst that the reporter's record was past due, and that if
additional time was needed,  to return the enclosed reporter's request form for additional
time.  On October 2, 2001, approximately 2 months after the record was due, this court
received a request from Larry D. Hurst asking that we grant him an extension until
November 28, 2001, to prepare the record.   
	Accordingly, we order Larry D. Hurst, the official court reporter for the 239th District
Court of Brazoria County, to transcribe and file with the Clerk of this Court a reporter's
record encompassing the trial had in cause number 4082-JG98, styled "Brazoria County,
Texas v. Basin Credit Consultants, Inc. d/b/a Powers & Parker, and Universal Surety of
America"  as required by the Texas Rules of Appellate Procedure.  Said record shall
include all argument, evidence, and exhibits presented to the court during trial as well as
any pre-trial and post-trial hearings conducted by the court in said cause.  We further
order Larry D. Hurst to file the complete reporter's record in a manner by which it will be
received by the Clerk of this Court on or before 5:00 p.m. on October 31, 2001.  We
believe that more than 3 months is ample time to complete the record.  No further motion
for extensions of time will be considered.
	Lastly, the failure to file the reporter's record by the date stated herein may result
in a hearing requiring Mr. Hurst to show cause why he should not be held in contempt, a
complaint to the body governing certified court reporters, appropriate sanction, or
abatement and remand to the trial court for appropriate action.
	It is so ordered.
							Per Curiam

Do not publish.